DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-16, 21-30 and 32-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found was US 4911237 A to Melenyzer, as applied in the final rejection action dated 3/19/21. Melenyzer alt least fails to disclose the amended claim limitation of “separating a collet of the releasable connection mechanism from a ring housing of the releasable connection mechanism while maintaining engagement between the collet and the tubular member.” Melenyzer ring housing 29 forces the collet into contact with the tubular member and it would not appear to be possible to modify Melenyzer to arrive at the claimed invention.
Another reference found during examination is US 5004272 A to Kipp which is close to the claimed invention and thus mentioned here.
 Kipp discloses a
 A method for disconnecting a releasable connection mechanism from a tubular member, comprising: 
positioning the tubular member 28; 
then separating a collet 32 of the releasable connection mechanism from a ring housing 53 of the releasable connection mechanism while maintaining engagement between the collet and the tubular member (Figure 6); then 
axially moving a collet stop 46 of the releasable connection mechanism with respect to the collet 32 from a disengaged position to an engaged position while maintaining engagement between the collet and the tubular member; and then
applying tension to the releasable connection mechanism while the collet stop is in the engaged position to disengage the collet of the releasable connection mechanism from the tubular member to deploy the tubular member (Figure 8).
However fails to disclose in a well, or where the collet stop can prevent relative axial movement between the collet 32, the collet stop 46, and the ring housing 53.
While Kipp has similar features to that claimed and is considered relevant art, it does not appear possible to modify Kipp to arrive at the claimed invention, particularly where the collet stop 46 prevents relative axial movement between the collet 32, the collet stop 46, and the ring housing 53, as this is counter to Kipp's disclosure- see figures 7 and 8, and it appears necessary for the collet to move relative to the ring housing for the mechanism to function.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674